Exhibit 10.1

 

EXECUTION VERSION

 

SHARE REPURCHASE AGREEMENT

 

dated as of

 

July 26, 2018

 

among

 

BNP Paribas,

 

BancWest Corporation

 

and

 

First Hawaiian, Inc.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article 1

 

SALE AND REPURCHASE

 

1.1

Repurchase

1

 

 

 

1.2

Closing

2

 

 

 

1.3

Closing Conditions

2

Article 2

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

2.1

Existence

3

 

 

 

2.2

Power and Authority

3

 

 

 

2.3

Authorization

3

 

 

 

2.4

No Conflicts

3

 

 

 

2.5

Title

4

 

 

 

2.6

Broker Fee

4

Article 3

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3.1

Existence

4

 

 

 

3.2

Power and Authority

4

 

 

 

3.3

Authorization

4

 

 

 

3.4

No Conflicts

4

 

 

 

3.5

Sufficient Funds

5

 

 

 

3.6

Broker Fee

5

Article 4

 

MISCELLANEOUS

 

4.1

Fees and Expenses

5

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.2

Termination

5

 

 

 

4.3

Further Assurances

5

 

 

 

4.4

Survival

5

 

 

 

4.5

Amendments and Waivers

5

 

 

 

4.6

Assignment; Binding Agreement

5

 

 

 

4.7

No Third Party Beneficiaries

6

 

 

 

4.8

Entire Agreement

6

 

 

 

4.9

Severability

6

 

 

 

4.10

Counterparts

6

 

 

 

4.11

GOVERNING LAW

6

 

 

 

4.12

CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL

6

 

 

 

4.13

Notices

7

 

 

 

4.14

Interpretation

 

 

ii

--------------------------------------------------------------------------------


 

SHARE REPURCHASE AGREEMENT

 

This Share Repurchase Agreement, dated as of July 26, 2018 (this “Agreement”),
is made by and among BNP Paribas, a corporation organized and domiciled in
France (“BNPP”), BancWest Corporation, a Delaware corporation and indirect
wholly-owned subsidiary of BNPP (the “BNPP Selling Stockholder”, and together
with BNPP, the “Sellers”), and First Hawaiian, Inc., a Delaware corporation (the
“Company”).

 

WHEREAS, BNPP, indirectly through the BNPP Selling Stockholder, beneficially
owns 66,661,551 shares of common stock of the Company, par value $0.01 (the
“Common Stock”);

 

WHEREAS, the Sellers have exercised their right under the Registration Rights
Agreement, dated as of August 9, 2016, among the Sellers and the Company, for
registration of securities regarding the offer and sale of shares of Common
Stock beneficially owned by BNPP in one or more underwritten registered
offerings;

 

WHEREAS, on May 8, 2018, the Company filed with the U.S. Securities and Exchange
Commission a registration statement on Form S-3, relating to the shares of the
Common Stock beneficially owned by BNPP (the “Shelf Registration Statement”);

 

WHEREAS, the Sellers expect to offer and sell shares of the Common Stock
beneficially owned by BNPP in an underwritten public offering (such shares, the
“Secondary Shares”, and such offering, the “Secondary Offering”), pursuant to
the Shelf Registration Statement;

 

WHEREAS, concurrently with the Secondary Offering, the BNPP Selling Stockholder
wishes to sell to the Company, and the Company wishes to purchase from the BNPP
Selling Stockholder, the Repurchased Shares (as defined below) on the terms and
subject to the conditions set forth in this Agreement (the “Repurchase
Transaction”); and

 

WHEREAS, the board of directors of the Company (the “Board”) has unanimously
approved the Repurchase Transaction.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

Article 1
SALE AND REPURCHASE

 

1.1                               Repurchase.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing (as defined below), the
BNPP Selling Stockholder shall sell and transfer to the Company, and the Company
shall purchase from the BNPP Selling Stockholder, a number of shares of Common
Stock (the “Repurchased Shares”) equal to (a) $50.0 million, divided by (b) the
Per Share Purchase Price (defined below), rounded down to the nearest whole
share. The price for each Repurchased Share will be the per share purchase price
paid by the underwriters to the BNPP Selling Stockholder in the Secondary
Offering for the Secondary Shares, pursuant to the underwriting agreement (the
“Underwriting Agreement”) to be entered

 

--------------------------------------------------------------------------------


 

into by and among BNPP, the BNPP Selling Stockholder, the Company and the
underwriters party thereto (the “Per Share Purchase Price”).

 

1.2                               Closing.  The closing of the Repurchase
Transaction (the “Closing”) shall be held at the offices of Sullivan & Cromwell
LLP, 125 Broad Street, New York, NY 10004 at the time specified for the closing
in the Underwriting Agreement, subject to the satisfaction or waiver of the
conditions set forth in Section 1.3 below (the date on which the Closing
actually occurs is referred to herein as the “Closing Date”). At the Closing:

 

(a)                                 the BNPP Selling Stockholder shall deliver
or cause to be delivered to the Company all right, title and interest in and to
the Repurchased Shares, free and clear of all liens, claims, pledges, security
interests and other encumbrances of whatever nature (collectively,
“Encumbrances”), together with all documentation reasonably necessary to
transfer to the Company such right, title and interest; and

 

(b)                                 the Company shall pay to the BNPP Selling
Stockholder the aggregate Per Share Purchase Price for the Repurchased Shares in
immediately available funds by wire transfer to an account in accordance with
the instructions provided by the BNPP Selling Stockholder to the Company no
later than two (2) business days prior to the Closing.

 

1.3                               Closing Conditions.

 

(a)                                 The obligation of the BNPP Selling
Stockholder to sell the Repurchased Shares to the Company and the obligation of
the Company to purchase and pay for the Repurchased Shares on the Closing Date
are subject to the consummation of the Secondary Offering.

 

(b)                                 The obligation of the Company to purchase
and pay for the Repurchased Shares on the Closing Date is subject to the
satisfaction or waiver of the following conditions:

 

(i)                                     each representation and warranty made by
the Sellers in Article 2 below shall be true and correct as of the date of this
Agreement and on and as of the Closing Date as though made as of the Closing
Date;

 

(ii)                                  the Sellers shall have complied with all
agreements and all conditions on their part to be performed under this Agreement
at or prior to the Closing;

 

(iii)                               the Company shall have received a
certificate of the Sellers, dated as of the Closing Date, to the effect that the
conditions set forth in Sections 1.3(b)(i) and (ii) hereof have been satisfied;

 

(iv)                              the receipt by the Board of a fairness opinion
from Sandler O’Neill & Partners, L.P., in the form previously reviewed by the
Board or as otherwise may be acceptable to the Board, stating to the effect
that, based on and subject to the limitations and assumptions set forth therein,
the Per Share Purchase Price to be paid by the Company pursuant to this
Agreement is fair, from a financial point of view, to the Company; and

 

2

--------------------------------------------------------------------------------


 

(v)                                 that, after giving effect to the Repurchase
Transaction, (A) the actual, current value of the assets of the Company will
exceed the total amount of the Company’s total liabilities by an amount greater
than the Company’s capital as defined in the Delaware General Corporation Law;
(B) the Company will be able to pay its liabilities as they become absolute and
mature; (C) the Company will not have an unreasonably small amount of capital
for the business in which it is engaged or intends to engage; and (D) the
Company will be able to continue as a going concern.

 

(c)                                  The obligation of the BNPP Selling
Stockholder to sell the Repurchased Shares on the Closing Date is subject to the
following conditions:

 

(i)                                     each representation and warranty made by
the Company in Article 3 below shall be true and correct as of the date of this
Agreement and on and as of the Closing Date as though made as of the Closing
Date;

 

(ii)                                  the Company shall have complied with all
agreements and all conditions on its part to be performed under this Agreement
at or prior to the Closing; and

 

(iii)                               the Sellers shall have received a
certificate of the Company, dated as of the Closing Date, to the effect that the
conditions set forth in Sections 1.3(c)(i) and (ii) hereof have been satisfied.

 

Article 2
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

The Sellers hereby make the following representations and warranties to the
Company:

 

2.1                               Existence.  BNPP has been duly formed and is
validly existing under the laws of France.  The BNPP Selling Stockholder has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Delaware.

 

2.2                               Power and Authority.  Each of the Sellers has
the full right, power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; and all action required to be taken for the
due and proper authorization, execution and delivery by it of this Agreement and
the consummation of the transaction contemplated hereby has been duly and
validly taken.

 

2.3                               Authorization.  This Agreement has been duly
authorized, executed and delivered by or on behalf of each of the Sellers and
constitutes a valid and binding agreement of the Sellers enforceable in
accordance with its terms, except to the extent enforcement thereof may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

 

2.4                               No Conflicts.  The execution, delivery and
performance by the Sellers of this Agreement will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which either of the Sellers or any
of their

 

3

--------------------------------------------------------------------------------


 

subsidiaries is a party or by which either of the Sellers or any of their
subsidiaries, is bound, (b) result in any violation of the provisions of the
organizational documents of the Sellers or any of their subsidiaries or
(c) result in the violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (a) and (c) above, for any such
conflict, breach, violation or default that would not materially and adversely
affect the sale of the Repurchased Shares and the consummation of any other
transaction herein contemplated.  Upon payment of the aggregate Per Share
Purchase Price for the Repurchased Shares in accordance with Section 1.2(b), the
Company will acquire good and marketable title to the Repurchased Shares free
and clear of all Encumbrances.

 

2.5                               Title.  As of the date hereof and immediately
prior to the delivery of the Repurchased Shares at the Closing, the Sellers are,
and will be, the legal and beneficial owners of, and hold, and will hold, good
and valid title to the Repurchased Shares, free and clear of all Encumbrances.

 

2.6                               Broker Fee.  No person has any right or other
claim against the Sellers for any commission, fee or other compensation as a
finder or broker in connection with the Repurchase Transaction.

 

Article 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to the
Sellers:

 

3.1                               Existence.  The Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Delaware.

 

3.2                               Power and Authority.  The Company has the full
right, power and authority to execute and deliver this Agreement and to perform
its obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Agreement and the
consummation of the transaction contemplated hereby has been duly and validly
taken.

 

3.3                               Authorization.  This Agreement has been duly
authorized, executed and delivered by or on behalf of the Company and
constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms, except to the extent enforcement thereof may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

 

3.4                               No Conflicts.  The execution, delivery and
performance by the Company of this Agreement will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound, (b) result in any violation of the provisions of the organizational
documents of the Company or any of its subsidiaries or (c) result in the
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (a) and

 

4

--------------------------------------------------------------------------------


 

(c) above, for any such conflict, breach violation or default that would not
materially and adversely affect the purchase of the Repurchased Shares and the
consummation of any other transaction herein contemplated.

 

3.5                               Sufficient Funds.  The Company will have, as
of the Closing Date, access to legally available funds sufficient to consummate
the Repurchase Transaction.

 

3.6                               Broker Fee.  No person has any right or other
claim against the Company for any commission, fee or other compensation as a
finder or broker in connection with the Repurchase Transaction.

 

Article 4
MISCELLANEOUS

 

4.1                               Fees and Expenses.  Promptly following
delivery by the Company to the BNPP Selling Stockholder of a written request for
payment (but in no event later than two (2) business days following delivery
thereof), the BNPP Selling Stockholder shall reimburse the Company for all
reasonable out-of-pocket costs, fees and expenses incurred by the Board,
including the fees and expenses of legal and financial advisors, in connection
with the transaction contemplated hereby (but, for the avoidance of doubt, not
including any fees that may be payable to the directors serving on the Board),
whether or not the Closing shall have occurred.

 

4.2                               Termination.  This Agreement may be terminated
prior to the Closing (a) by mutual written consent of the parties or (b) by
either BNPP or the Company by written notice to the other party on or after
September 21, 2018, if the Closing shall not have occurred by such date.

 

4.3                               Further Assurances.  Each party hereto agrees
to execute and deliver, or cause to be executed and delivered, such agreements,
instruments and other documents, and take such other actions consistent with the
terms of this Agreement, as the other parties may reasonably require from time
to time in order to carry out the purposes of this Agreement.

 

4.4                               Survival.  All representations and warranties
contained herein or made in writing by any party in connection herewith shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated thereby.

 

4.5                               Amendments and Waivers.  Except as otherwise
provided herein, the provisions of this Agreement may be amended or waived only
by written agreement executed by the parties hereto.

 

4.6                               Assignment; Binding Agreement.  This Agreement
and the rights and obligations arising hereunder shall inure to the benefit of
and be binding upon the parties hereto, and no party may assign any of its
rights or delegate any of its obligations hereunder without the express written
consent of the other parties.

 

5

--------------------------------------------------------------------------------


 

4.7                               No Third Party Beneficiaries.  Nothing in this
Agreement shall convey any rights upon any person or entity which is not a party
or a successor or permitted assignee of a party to this Agreement.

 

4.8                               Entire Agreement.  This Agreement constitutes
the sole and entire agreement among the parties with respect to the subject
matter of this Agreement, and supersedes all prior representations, agreements
and understandings, written or oral, with respect to the subject matter hereof.

 

4.9                               Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions contained herein shall not be in
any way impaired thereby, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law. To the extent that any such provision is so held to be invalid, illegal
or unenforceable, the parties shall in good faith use commercially reasonable
efforts to find and effect an alternative means to achieve the same or
substantially the same result as that contemplated by such provision.

 

4.10                        Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original (including
signatures delivered via facsimile or electronic mail) with the same effect as
if the signatures thereto and hereto were upon the same instrument. The parties
hereto may deliver this Agreement by facsimile or by electronic mail and each
party shall be permitted to rely upon on the signatures so transmitted to the
same extent and effect as if they were original signatures.

 

4.11                        GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS AND DUTIES OF THE PARTIES SHALL
BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

 

4.12                        CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.  Each party to this Agreement hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts located in the
State of New York for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated thereby; provided,
that such consent to jurisdiction is solely for the purpose referred to in this
Section 4.12 and shall not be deemed to be a general submission to the
jurisdiction of said courts or in the State of New York other than for such
purpose. Each of the parties hereby agrees not to commence any such action, suit
or proceeding other than before one of the above-named courts. EACH PARTY TO
THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

6

--------------------------------------------------------------------------------


 

4.13                        Notices.

 

(a)                                 Unless otherwise provided in this Agreement,
all notices and other communications provided for hereunder shall be dated and
in writing and shall be deemed to have been given (i) when delivered, if
delivered personally, sent by confirmed telecopy or sent by registered or
certified mail, return receipt requested, postage prepaid, provided that such
delivery is completed during normal business hours of the recipient, failing
which such notice shall be deemed to have been given on the next business day,
(ii) on the next business day if sent by overnight courier and delivered on such
business day within ordinary business hours and, if not, the next business day
following delivery; and (iii) when received, if received during normal business
hours and, if not, the next business day after receipt, if delivered by means
other than those specified above. Such notices shall be delivered to the address
set forth below, or to such other address as a party shall have furnished to the
other party in accordance with this Section.

 

If to the Sellers, to:

 

 

 

BNP Paribas

 

3 rue d’Antin

 

Paris, France  75002

 

Attention:  Pierre Julien Marboeuf — Head of Group Financial Management

e-mail:  pierre-julien.marboeuf@bnpparibas.com

 

 

 

If to the Company:

 

 

 

First Hawaiian, Inc.

 

999 Bishop St., 29th Floor

 

Honolulu, Hawaii  96813

 

Attention:  Eric K. Yeaman — President, Chief Operating Officer and Acting Chief
Financial Officer

e-mail:  eyeaman@fhb.com

 

 

4.14                        Interpretation.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

In witness whereof, the parties have caused this Share Repurchase Agreement to
be executed and delivered as of the date first above written.

 

 

BNP Paribas

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

BancWest Corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

First Hawaiian, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------